                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ADVSR, LLC,                                         Case No. 19-cv-02670-JCS
                                                          Plaintiff,                         ORDER TO SHOW CAUSE WHY
                                   6
                                                                                             RESPONSE SHOULD NOT BE
                                                   v.                                        STRICKEN AND MOTION TO FILE
                                   7
                                                                                             UNDER SEAL SHOULD NOT BE
                                   8     MAGISTO LTD., et al.,                               DENIED
                                                          Defendants.                        Re: Dkt. Nos. 47, 53
                                   9

                                  10             Plaintiff ADVSR, LLC moved to file under seal portions of its first amended complaint

                                  11   and exhibits thereto on the basis that they contained material considered confidential by Defendant

                                  12   Magisto Ltd. Pursuant to Civil Local Rule 79-5(e)(1), Magisto filed a response seeking to
Northern District of California
 United States District Court




                                  13   maintain portions of those documents under seal. The copy of the first amended complaint

                                  14   attached to Magisto’s response appeared to disclose material that Magisto sought to maintain

                                  15   under seal, by using green highlighting rather than redactions in the version filed in the public

                                  16   record.

                                  17             On December 18, 2019, the Court sealed Magisto’s response as a courtesy and instructed

                                  18   Magisto “to file as errata a corrected version of its response, including all attachments, no later

                                  19   than December 27, 2019, either revising its response to withdraw the request to seal portions of

                                  20   the complaint (if such a request was not intended) or including a properly redacted copy of the

                                  21   complaint as an attachment.” Order Sealing Document & Requiring Errata (dkt. 54). That

                                  22   deadline has passed and no errata has been filed. Magisto is ORDERED TO SHOW CAUSE why

                                  23   the response previously sealed by the Court should not be stricken and why the motion to file

                                  24   under seal should not be denied, by filing a response complying with the Court’s previous order no

                                  25   later than January 9, 2020.

                                  26             IT IS SO ORDERED.

                                  27   Dated: January 2, 2020                           ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
